UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7949



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES KEITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-97-4)


Submitted:   June 16, 2006                 Decided:   July 11, 2006


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Keith, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles Keith appeals the district court’s order denying

his motion for reconsideration of the district court’s order

denying his motion for resentencing.    We have reviewed the record

and find no reversible error.    Accordingly, we affirm for the

reasons stated by the district court.   See United States v. Keith,

No. CR-97-4 (N.D. W. Va. Sept. 1, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -